MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                              Oct 09 2019, 8:50 am

      court except for the purpose of establishing                               CLERK
                                                                             Indiana Supreme Court
      the defense of res judicata, collateral                                   Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE
      Troy R. Ashley
      Anderson, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Troy R. Ashley,                                           October 9, 2019
      Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                                19A-SC-479
              v.                                                Appeal from the Henry Circuit
                                                                Court
      Janet Christie,                                           The Honorable David L. McCord,
      Appellee-Defendant.                                       Judge
                                                                Trial Court Cause No.
                                                                33C03-1811-SC-880



      Najam, Judge.


                                        Statement of the Case
[1]   Troy R. Ashley appeals the small claims court’s judgment for Janet Christie

      following an evidentiary hearing. Ashley raises three issues for our review,



      Court of Appeals of Indiana | Memorandum Decision 19A-SC-479 | October 9, 2019                 Page 1 of 5
      which we consolidate and restate as the following dispositive issue: whether the

      court erred when it entered judgment for Christie. We affirm.


                                  Facts and Procedural History
[2]   Around late summer or early fall of 2018, Ashley met Christie on an online

      dating site. At the time, Ashley owned a 1990 Chevrolet truck with more than

      235,000 miles on it. After Ashley and Christie had dated for a few weeks,

      Ashley agreed to title the truck in Christie’s name. Thereafter, he wrote a letter

      to his insurance company stating that he no longer owned the truck because he

      had sold it to Christie.


[3]   After the two had ceased dating, Ashley filed a notice of claim with the small

      claims court. In his notice, Ashley alleged that he was the rightful owner of the

      truck. Ashley demanded either that Christie return the truck to him or that she

      pay him $2,700 for the truck.


[4]   The court held an evidentiary hearing on Ashley’s claim, at which both Ashley

      and Christie appeared. Ashley testified that he and Christie had an oral

      agreement for her to have the truck for a little while to assist her in getting to

      and from work but that she would then return the truck to him. According to

      Ashley, he titled the truck in Christie’s name pursuant to that agreement.


[5]   Christie, however, testified that Ashley had given the truck to her as a gift.

      And, when the court asked Ashley if he had written a letter to his insurance

      company stating that he had transferred the truck to Christie, Ashley



      Court of Appeals of Indiana | Memorandum Decision 19A-SC-479 | October 9, 2019   Page 2 of 5
      responded, “Yeah.” Tr. Vol. II at 11. The court then entered judgment for

      Christie, and this appeal ensued.


                                     Discussion and Decision
[6]   Ashley appeals the trial court’s judgment for Christie. As our Supreme Court

      has explained:


              We review the facts determined in a bench trial with due regard
              given to the opportunity of the trial court to assess witness
              credibility under the clearly erroneous standard. This deferential
              standard of review is particularly important in small claims
              actions, where trials are informal, with the sole objective of
              dispensing speedy justice between parties according to the rules
              of substantive law. . . .


              As a preliminary matter, we observe that [the appellee] has not
              filed a brief. Under that circumstance, we do not undertake to
              develop an argument on the appellee’s behalf, but rather may
              reverse upon an appellant’s prima facie showing of reversible
              error. Prima facie error in this context is defined as, “at first sight,
              on first appearance, or on the face it.”


      Morton v. Ivacic, 898 N.E.2d 1196, 1198-99 (Ind. 2008) (cleaned up). Under our

      clearly erroneous standard of review, we consider whether the evidence

      supports the findings and whether the findings support the judgment. See, e.g.,

      Town of Brownsburg v. Fight Against Brownsburg Annexation, 124 N.E.3d 597, 601

      (Ind. 2019). We will not reweigh the evidence or determine the credibility of

      the witnesses. Id.




      Court of Appeals of Indiana | Memorandum Decision 19A-SC-479 | October 9, 2019     Page 3 of 5
[7]   As an initial matter, we note that Ashley frames his appeal around Indiana

      Trial Rule 60(B). But Ashley did not file a post-judgment, Rule 60(B) motion

      for relief from judgment in the trial court. Instead, he immediately pursued this

      appeal. As there was no motion or judgment under Trial Rule 60(B) in the trial

      court, we disregard Ashley’s incorrect characterization of this appeal.


[8]   On the merits of his appeal, Ashley asserts that the trial court erred in the

      admission of evidence. Our trial courts have broad discretion in the admission

      of evidence, and we review those decisions only for an abuse of that discretion.

      See, e.g., Fansler v. State, 100 N.E.3d 250, 253 (Ind. 2018). An abuse of

      discretion occurs “only where the decision is clearly against the logic and effect

      of the facts and circumstances” before the trial court. Id.


[9]   First, Ashley asserts that the trial court erroneously refused to admit vehicle-

      maintenance records he had submitted to show that he had maintained the

      truck. But the only page of those records that is included in the record on

      appeal shows that Ashley paid for maintenance on the truck in early September

      of 2018. 1 There was no dispute that Ashley owned the truck around the time of

      that maintenance, and so there was no relevance to that record. Accordingly,

      the trial court did not err in refusing to consider it.




      1
        In his brief, Ashley asserts that there are other maintenance records. However, having not included those
      records in the record on appeal, we have no way of determining their prejudicial value, if any, assuming for
      the sake of argument that the trial court even erred in excluding those records. Accordingly, Ashley has not
      met his burden on appeal to demonstrate any error based on those additional records.

      Court of Appeals of Indiana | Memorandum Decision 19A-SC-479 | October 9, 2019                    Page 4 of 5
[10]   Second, Ashley asserts that the trial court erred when it accepted into evidence

       submissions offered by Christie. But Ashley did not object to the admission of

       that evidence in the trial court. Instead, he conceded that Christie’s evidence at

       least in part correctly showed that he had, in writing, informed his insurance

       company that he had transferred ownership of the truck to Christie. There is no

       error on this issue.


[11]   Third, Ashley asserts that the trial court erroneously entered judgment for

       Christie because Ashley’s submitted evidence and testimony is “sufficient” to

       support judgment for him. Appellant’s Br. at 7. Be that as it may, Ashley’s

       request is for this Court to reweigh the evidence and credibility of the witnesses,

       which we will not do. The trial court’s judgment is supported by Christie’s

       testimony and Ashley’s concession regarding his writing to the insurance

       company, and we cannot say the court erred when it gave controlling weight to

       that evidence instead of the evidence Ashley prefers.


[12]   Finally, Ashley asserts that Christie has been unjustly enriched by being

       allowed to keep the truck. But this argument is derivative of his above

       arguments. That is, having concluded that the trial court did not err in entering

       judgment for Christie, we likewise cannot say that Christie has been unjustly

       enriched. Accordingly, we affirm the court’s judgment for Christie.


[13]   Affirmed.


       Bailey, J., and May, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 19A-SC-479 | October 9, 2019   Page 5 of 5